DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/6/2021 and 7/9/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. (US 2013/0328762, of record) in view of Pihlaja et al. (US 2005/0195156, of record).
Regarding Claim 1, McCulloch discloses a head-mounted display system comprising (a head-mounted display: paragraph 0033): a display configured to present virtual content to a user (a display configured to present virtual content a user, paragraph 0033,  claim 1 of McCulloch): a hardware processor in communication with the display, the hardware processor programmed to (a processor in communication with the display. the processor to; paragraphs 0033 and 0034): cause the display system to display a virtual object at a first location (cause the display to display a Virtual Object at a first location: figures 3A and 3B. paragraphs 0068-0070): and cause the display system to move the virtual object to a second location at a variable speed (cause the display to move the virtual object to a second location at variable speeds: figures 3A, 3B, Paragraphs 0068-0070 and 0100), 
McCulloch fails to disclose cause the display system to move the virtual object to a location at a speed based on an S-shaped speed curve.
Pihlaja, in the same field of endeavor, teaches cause the display system to move the virtual object to a location at a speed based on an S-shaped speed curve (cause the display to move the graphical object to a location at a speed based on an S-curve (S-shaped speed curve): paragraphs 0116 and 0117, claim 1 of Pihlaja), in order to eliminate discontinuities in  acceleration. providing a smooth and real-life user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the head-mounted display system of McCulloch with the modification cause the display to move the virtual object to a location at a speed based on an S-shaped speed curve, as taught by Pihlaja,  in order to eliminate discontinuities in  acceleration. providing a smooth and real-life user experience. 
Regarding Claim 15, McCulloch discloses a method of moving virtual content, the method comprising (a method of moving virtual content, claim 1 of McCulloch): causing to display on a display system a virtual object at a first location(causing to display on a display of head mounted display a virtual object at a first location, figures 3A, 3B, paragraphs 0033 and 0068-0070),
 and causing the display system to move the virtual object to a second location at a variable speed (causing the display to move the virtual object to a location at variable speeds; figures 3A, 3B, Paragraphs 0068-0070 and 0100); and 
McCulloch fails to disclose causing the display system to move the virtual object to a location at a speed following an S-shaped speed curve.
Pihlaja, in the same field of endeavor, teaches causing the display system to move the virtual object to a location at a speed following an S-shaped speed curve (cause the display to move the graphical object to a location at a speed based on an S-curve (S-shaped speed curve): paragraphs 0116 and 0117, claim 1 of Pihlaja), in order to eliminate discontinuities in  acceleration. providing a smooth and real-life user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of McCulloch with the modification causing the display system to move the virtual object to a location at a speed following an S-shaped speed curve, as taught by Pihlaja,  in order to eliminate discontinuities in  acceleration. providing a smooth and real-life user experience. 
Allowable Subject Matter
Claims 2-9, 10, 16, 17, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a head-mounted display system including, as the distinguishing feature(s) in combination with the other limitations wherein the one or more hardware processors is configured to: determine a diopter distance between the first location and the second location; determine a distance between a focal plane of the first location and a focal plane of the second location; and determine a total time to move the virtual object from the first location to the second location based at least partly on the diopter distance and the distance between the focal plane of the first location and the focal plane of the second location.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a head-mounted display system including, as the distinguishing feature(s) in combination with the other limitations wherein the variable speed is based on the inverse of diopter distance of the first and second locations.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein the method comprising: determining a diopter distance between the first location and the second location; determining a distance between a focal plane of the first location and a focal plane of the second location; and determining a total time to move the virtual object from the first location to the second location based at least partly on the diopter distance and the distance between the focal plane of the first location and the focal plane of the second location.
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein comprising interpolating the position of virtual object as a function of time, wherein interpolating the position of the virtual object as a function of time comprises interpolating an S-curve function with one or more parameters based on the total time or the diopter distance..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872